This Office Action is in response to the papers filed on January 25, 2021.

Claim 14 is objected to because each “first” in the penultimate line should be “third.”  Claim 15 depends on claim 14 and is thus similarly objected to.  Correction is required.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, dependent claim 9’s “the material layer” lacks clear antecedent basis because independent claim 1 recites “a first material layer” and “a second material layer.”
Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, dependent claim 10 is unclear because it depends on itself.
Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, dependent claim 20’s “the material layer” lacks clear antecedent basis because independent claim 12 recites “a first material layer” and “a second material layer.”


Claims 1, 2, 4, 6, 11-16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herner (United States Patent Application Publication 2015/0179894, cited in the Information Disclosure Statement filed on March 10, 2021).
As to independent claim 1, Herner discloses a device (see the entire reference, including the Figs. 12-13 disclosure), the device comprising:  a substrate assembly including a first material layer 124 disposed over a second material layer 152, wherein the substrate assembly includes at least a first opening 126B (for example) and a second opening 126R (for example); wherein at least one of the first opening or the second opening does not extend into the second material layer; wherein the first opening is configured to accept a light emitting diode 102B of a first size, but not a light emitting diode 102R of a second size; wherein the second opening is configured to accept the light emitting diode of the second size.
As to dependent claim 2, at least one of Herner’s first opening 126B or second opening 126R exhibits a tapered shape (page 7, paragraph [0079]).
As to dependent claim 4, Herner’s first material layer 124 is formed of a dielectric material (page 7, paragraphs [0091-0093]).
As to dependent claim 6, Lerner’s device includes a first light emitting diode 102B of the first size and a second light emitting diode 102R of the second size, and wherein the first light emitting diode 102B exhibits a first shape, and wherein the second light emitting diode 102R exhibits a second shape (page 5, paragraph [0061]).
As to dependent claim 11, Lerner’s device includes a first light emitting diode 102B of the first size and a second light emitting diode 102R of the second size, wherein the first light emitting diode exhibits a shape that corresponds to the first opening 126B, and the second light emitting diode exhibits a shape that corresponds to the second opening 126R (page 5, paragraph [0061]).
As to independent claim 12, Herner discloses a display array (see the entire reference, including page 1, paragraph [0002], and the Figs. 12-13 disclosure), the display array comprising:  a substrate assembly including a first material layer 124 disposed over a second material layer 152, wherein the substrate assembly includes at least a first opening 126G (for example), a second opening 126B (for example), and a third opening 126R (for example); wherein at least one of the first opening, the second opening, or the third opening does not extend into the second material layer; wherein the first opening is configured to accept a light emitting diode 102G of a first size, but not a light emitting diode 102B of a second size or a light emitting diode 102R of a third size; wherein the second opening is configured to accept the light emitting diode 102B of the second size but not a third size; and wherein the third opening is configured to accept the light emitting diode 102R of the third size; a first light emitting diode 102G of the first size disposed in the first opening 126G; a second light emitting diode 102B of the second size disposed in the second opening 126B; and a third light emitting diode 102R of the third size disposed in the third opening 126R.
As to dependent claim 13, Herner’s display array further comprises:  a first electrical connection electrically coupled to the first light emitting diode 102G; a second electrical connection to the second light emitting diode 102B; and a third electrical connection to the third light emitting diode 102R (page 7, paragraphs [0080-0081]).

As to dependent claim 14, a combination of Herner’s first electrical connection and first light emitting diode 102G form a first (green) color of a pixel; a combination of Herner’s second electrical connection and second light emitting diode 102B form a second (blue) color of the pixel; and a combination of Herner’s [third] electrical connection and [third] light emitting diode 102R form a third (red) color of the pixel.
As to dependent claim 15, a combination of Herner’s first color, second color, and third color is selected from a group consisting of: (1) the first color is red, the second color is green, and the third color is blue; (2) the first color is red, the second color is blue, and the third color is green; (3) the first color is green, the second color is red, and the third color is blue; (4) the first color is green, the second color is blue, and the third color is red; (5) the first color is blue, the second color is green, and the third color is red; and (6) the first color is blue, the second color is red, and the third color is green.
As to dependent claim 16, at least one of Herner’s first opening 126B or second opening 126A exhibits a tapered shape (page 7, paragraph [0079]).
As to dependent claim 18, Herner’s first material layer 124 is formed of a dielectric material (page 7, paragraphs [0091-0093]).

Claims 3, 5, 7, 8, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814